Exhibit 10.10 PLATINUM UNDERWRITERS HOLDINGS, LTD. SECTION 162(m) PERFORMANCE INCENTIVE PLAN as Amended and Restated as of February 22, 2010 Section 1.Purpose The purpose of this Platinum Underwriters Holdings, Ltd. Section 162(m) Performance Incentive Plan is to provide a means of determining both annual and long-term incentive compensation for certain of the Company’s executive officers in a manner that qualifies as “performance-based compensation” within the meaning of Section 162(m) of the Internal Revenue Code. Section 2.Definitions The following capitalized words as used herein shall have the following meanings: (a)“Award” means any award granted under the Plan to an Eligible Employee by the Committee subject to such terms and conditions as the Committee may establish under the terms of the Plan. (b)“Board” means the
